
	
		II
		111th CONGRESS
		1st Session
		S. 355
		IN THE SENATE OF THE UNITED STATES
		
			January 29, 2009
			Mr. Durbin (for himself,
			 Mr. Whitehouse, Mrs. Murray, Mr.
			 Cardin, and Mr. Dodd)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To enhance the capacity of the United States to undertake
		  global development activities, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Increasing America's Global
			 Development Capacity Act of 2009.
		2.FindingsCongress finds that—
			(1)foreign
			 development assistance is an important foreign policy tool in addition to
			 diplomacy and defense;
			(2)development
			 assistance is part of any comprehensive United States response to regional
			 conflicts, terrorist threats, weapons proliferation, disease pandemics, and
			 persistent widespread poverty;
			(3)in 2002 and 2006,
			 the United States National Security Strategy included global development, along
			 with defense and diplomacy, as the 3 pillars of national security;
			(4)in its early
			 years, the United States Agency for International Development (referred to in
			 this Act as USAID) had more than 5,000 full-time Foreign Service
			 Officers;
			(5)in 2008, USAID
			 had slightly more than 1,000 full-time Foreign Service Officers;
			(6)the budget at
			 USAID, calculated in real dollars, has dropped 27 percent since 1985;
			 and
			(7)this decline in
			 personnel and operating budgets has diminished the capacity of USAID to provide
			 development assistance and implement foreign assistance programs.
			3.Hiring of
			 additional Foreign Service Officers as USAID employees
			(a)Initial
			 hiringsExcept as provided
			 under subsection (c), not later than 1 year after the date of the enactment of
			 this Act, the Administrator of USAID (referred to in this section as the
			 Administrator) shall increase by not less than 700 the total
			 number of full-time Foreign Service Officers employed by USAID compared to the
			 number of such officers employed by USAID on September 30, 2008. These officers
			 shall be used to enhance the ability of USAID to—
				(1)carry out
			 development activities around the world by providing USAID with additional
			 human resources and expertise needed to meet important development and
			 humanitarian needs around the world;
				(2)strengthen the
			 institutional capacity of USAID as the lead development agency of the United
			 States; and
				(3)more effectively
			 help developing nations to become more stable, healthy, democratic, prosperous,
			 and self-sufficient.
				(b)Subsequent
			 hirings
				(1)In
			 generalExcept as provided
			 under subsection (c), during the 2-year period beginning 1 year after the date
			 of the enactment of this Act, the Administrator shall increase by not less than
			 1,300 the total number of full-time Foreign Service Officers over the number of
			 such officers at the beginning of such 2-year period to carry out the
			 activities described in subsection (a), contingent upon sufficient
			 appropriations.
				(2)StrategyNot
			 later than 180 days after the date of the enactment of this Act, the
			 Administrator shall submit a strategy to Congress that includes—
					(A)a plan to create
			 a professional training program that will provide new and current USAID
			 employees with technical, management, leadership, and language skills;
					(B)a staffing plan
			 for the subsequent 5 years; and
					(C)a description of
			 further resources and statutory changes necessary to implement the proposed
			 training and staffing plans.
					(c)ExceptionIf
			 the Administrator determines that USAID has competing needs that are more
			 urgent than the hirings described in subsection (a) or (b), or finds a shortage
			 of qualified individuals for such hirings, the Administrator may reduce the
			 number of such hirings and use the available funds for competing needs if the
			 Administrator submits a report describing such competing needs and, if
			 applicable, the nature of the shortage, to—
				(1)the
			 Committee on Appropriations of the
			 Senate;
				(2)the
			 Committee on Foreign Relations of the
			 Senate;
				(3)the
			 Committee on Appropriations of the House of
			 Representatives; and
				(4)the
			 Committee on Foreign Affairs of the House of
			 Representatives.
				
